Citation Nr: 9931835	
Decision Date: 11/10/99    Archive Date: 11/19/99

DOCKET NO.  96-25 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder as secondary to a service-connected right 
knee disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder as secondary to a service-connected right knee 
disorder.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 1991) for post operative residuals, to include left leg 
shortening and low back pain, due to VA surgical treatment of 
the left knee in June 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1944 to 
October 1947, and from December 1951 to July 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Louis, Missouri 
(RO).  The veteran appealed a July 1995 rating decision, 
which denied the veteran's application to reopen his claims 
of entitlement to service connection for a left knee disorder 
and for a back disorder, both of which were claimed as 
secondary to a service-connected right knee disability.  The 
veteran appealed a June 1998 rating decision, which denied a 
claim under 38 U.S.C.A. § 1151.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claims decided herein has been obtained.

2.  An unappealed rating decision dated in January 1994 
denied service connection for left knee and back disorders.

3.  The evidence added to the record since notification of 
the January 1994 rating decision denying service connection 
for a left knee disorder and for a low back disorder is not 
wholly cumulative and, when considered in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
service connection claims.  

4.  Competent evidence has been submitted attributing current 
left knee and low back disorders to aggravation caused by a 
service-connected right knee disability. 

5.  Competent evidence has been submitted attributing VA 
surgical treatment of the left knee in June 1993 to current 
left leg shortening and aggravation of low back symptoms. 


CONCLUSIONS OF LAW

1.  Evidence added to the record since notification of the 
January 1994 unappealed rating decision, which denied service 
connection for a left knee disorder and a low back disorder, 
is new and material, and the claims for those benefits are 
reopened.  38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  The veteran has submitted evidence establishing well-
grounded claims for service connection for a left knee 
disorder and for a low back.  38 U.S.C.A. § 5107 (West 1991).

3.  The veteran has submitted evidence establishing a well-
grounded claim for entitlement to compensation under 38 
U.S.C.A. § 1151 for left leg shortening and low back pain, 
claimed as residual to VA surgical treatment of the left knee 
in June 1993.  38 U.S.C.A. § 5107(a) (West 1991).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claims

The veteran claims that he has provided new and material 
evidence to reopen his claims of entitlement to service 
connection for a left knee disorder and for a low back 
disorder, both of which he claims are secondary to his 
service-connected right knee disability.

As a preliminary matter, the Board notes that in the July 
1995 rating decision, the RO decided the appellant's new and 
material claims under a standard that has since been 
overruled by the United States Court of Appeals for Veterans 
Claims (Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc); and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  The Board finds that the appellant is not prejudiced 
by consideration of the Board by its initial analysis of his 
new and material claims under the new case law, and it is 
therefore not necessary to remand the case to the RO for 
further consideration of whether new and material evidence 
has been provided.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Prior to the July 1995 rating decision from which this appeal 
arose, service connection for a left knee disorder and a back 
disorder was last denied by the RO in a January 1994 rating 
decision.  The veteran was notified of this decision in 
February 1994, but did not timely appeal the decision and it 
became final as to the two claims for service connection, 
based on the evidence then of record.  See 38 U.S.C.A. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999). 

However, a claim will be reopened if new and material 
evidence has been submitted since the last final disallowance 
of the claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 
3.156(a), 20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West,  12 Vet. App. 312, 214 
(1999).  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  In this regard, the Board must perform a 
three-step analysis when a veteran seeks to reopen a claim 
based on new evidence.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc).  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998) (overruling the test set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which stated that "new" 
evidence was "material" if it raised a reasonable possibility 
that, when viewed in the context of all the evidence, the 
outcome of the claim would change); Elkins v. West, 12 Vet. 
App. 209, 213 (1999) (en banc) (stating that, after Hodge, 
new and material evidence may be presented to reopen a claim, 
even though the claim is ultimately not well grounded).

First, the Board must determine whether the evidence is new 
and material.  Winters, 12 Vet. App. at 206.  According to VA 
regulation, "new and material evidence" means evidence not 
previously submitted to agency decisionmakers, which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  This definition "emphasizes the importance of 
the complete record for evaluation of the veteran's claim."  
Hodge, 155 F.3d at 1363.  In determining whether evidence is 
"new and material," the credibility of the new evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").  Second, if the Board 
determines that new and material evidence has been produced, 
the case is reopened.  Immediately upon reopening the case 
the Board must determine whether, based on all the evidence 
of record, the reopened claim is well-grounded pursuant to 38 
U.S.C.A. § 5107(a).  Winters, at 206.  Finally, if the claim 
is well-grounded, the Board may proceed to evaluate the 
merits of the claim after ensuring that VA's duty to assist 
has been fulfilled.  Id.

Evidence that was of record at the time of the prior 
unappealed rating decision in January 1994 included the 
veteran's service personnel and medical records, VA clinical 
and examination records, and various statements from the 
veteran.  

The veteran's application to reopen his claim of entitlement 
to service connection for a left knee disorder and back 
disorder was received in May 1995, and evidence has been 
received in support of his application.  The evidence added 
to the record since the January 1994 rating decision includes 
service personnel and medical records, VA clinical and 
examination records, private medical records, photographs of 
the veteran, the transcript of a January 1999 hearing before 
a RO hearing officer, and various statements from the 
veteran.  

The evidence added since January 1994 includes a June 1993 VA 
hospital record showing that the veteran underwent a left 
total knee arthroplasty for treatment of degenerative joint 
disease of the left knee.  During that month he also received 
follow-up treatment including therapy.  An April 1994 VA 
hospital record shows that the veteran underwent a right 
total knee arthroplasty, lateral release, medial reefing of 
the patellar tendon and extensor mechanism.  

A March 1995 private statement from C. Lon Smith, D.O., noted 
that the veteran had a right patellectomy in service, that he 
walked with a limp to the right for years and later underwent 
surgical treatment including total knee replacement due to 
continued pain of osteoarthritis.  This examiner noted that 
the veteran developed the same problem in the left knee, both 
of which the examiner opined were likely developed as a 
result of imbalance and overload.  This examiner indicated 
that after the right knee replacement, the veteran developed 
pain in the back and down the right leg.  The statement noted 
that x-ray examination revealed low back degeneration and 
disk phenomenon, which the examiner likewise related as 
likely due to structural imbalance.

A March 1995 VA clinical record in connection with a request 
for prosthetic services indicated that the veteran had a 
"back problem" related to his leg shortening from knee 
surgery.   

On VA examination of the knees in May 1995, the veteran 
complained that he developed pain in both knees after an 
injury during service.  His current complaints included that 
he had a constant dull aching pain in the right knee, which 
became sharp five or more times daily with certain movements 
and activities; and a dull aching background pain in the left 
knee.  He reported having swelling in both knees, with the 
right worse than the left.  Objective findings included 
bilateral swelling and deformity, subluxation or lateral 
instability; non-union, with loose motion; and malunion.  The 
report contains diagnoses of status post total left knee 
replacement in 1993; status post total right knee replacement 
in 1994; degenerative joint disease of the knees; status post 
remote injury of both knees in 1959; and status post right 
patellectomy.

On VA examination in April 1996 VA the veteran complained of 
increasing back pain in the past few years requiring support, 
and shortening of the left leg after his surgery.  He 
indicated having difficulties with his right knee and 
restriction in back motion.  He had pain and catching in the 
low back.  On examination of the knees, the left knee was one 
inch short in comparison with the right.  He was very 
reactive to light touch about the hips and knees.  No 
swelling was noted.  The veteran required a brace on the 
right knee, a cane, and a left shoe lift and wedges.  X-rays 
showed bilateral total knee arthroplasties; that position and 
fixation looked good; and that the right patella was absent.  
On examination of the back, the examiner made findings 
indicating that ranges of motion were very restricted; 
reflexes were symmetrical, and there were no sensory changes 
or spasm.  The veteran was very tender to light touch.  The 
examiner noted that the veteran listed to the left due to leg 
length inequality.  X-rays of the lumbosacral spine showed 
generalized degenerative joint disease, worse at L3-L4 and 
L5-S1.  The diagnosis was lumbar degenerative joint disease.

Private medical records include a February 1998 statement 
from John M. Veitch, M.D., who opined that the left leg 
shortening was most likely related to the left knee joint 
replacement, and may be putting stress on the lower back 
area.  Dr. Veitch  noted that x-ray findings of increased 
uptake in the lower back was consistent with degenerative 
arthritic changes, which he opined, very well could be 
aggravated by the shortened left leg.  A March 1998 private 
medical record contains an opinion that the veteran's leg 
length inequality was due to the wear in the poly of the left 
total knee arthroplasty.

On VA examination in March 1998, the veteran reported that he 
presently wore bilateral DonJoy braces essentially full-time, 
and used a cane and took Naprosyn.  The veteran noted that 
after his 1993 left total knee arthroplasty, he had a gradual 
onset of pain in the lower back.  His current complaints 
included problems with both knees and back.  He was 
relatively pain free in the right knee, but it had a tendency 
without its brace to "back knee".  On examination , the 
examiner noted that the veteran had a fairly slow but 
otherwise steady gait, and indicated that there was 
limitation of motion in the knees.  Examination of the back 
showed that the pelvis was shifted downward on the left side 
with a secondary list.  No tenderness or spasm was noted.  
Examination of the knees revealed bilateral extension to 0 
degrees; and left and right flexion to 100 and 90 degrees, 
respectively.  The left knee tended to shift into a 10 degree 
valgus deformity when bearing weight.  The left knee 
manifested a slight shortening of the left lower extremity, 
the etiology of which the examiner could not determine.  The 
diagnoses included bilateral total knee arthroplasty; 
postoperative shortening of the left leg of unknown etiology; 
and degenerative disk disease of the lumbar spine aggravated 
by leg length discrepancy.  The examiner concluded with an 
opinion that the veteran had degenerative disk disease of the 
lumbar spine.  The examiner thought that the symptoms of that 
disorder were aggravated by the leg length discrepancy, but 
that it was impossible to say with certainty that the sole 
etiology of the degenerative disk disease, and back pain, was 
based entirely on the leg length discrepancy of one inch.  
The examiner opined that the left leg length shortening was 
the result of the total knee arthroplasty; and that 
disability to the left leg itself as a result of the 
shortening was quite minimal, although it may have had a 
detrimental effect on the back condition as described above.

In an October 1998  private statement, Aly M. Mohsen, M.D., 
stated that apparently the veteran's injury of the right knee 
had aggravated his degenerative joint disease and the left 
knee.  Dr. Mohsen opined that this resulted in an excessive 
load on his lower lumbar spine, which resulted in a faster 
rate of progressive deterioration of the degenerative joint 
disease than would have been due his normal aging process.

With respect to both service connection claims, the Board is 
of the opinion that the evidence received since the January 
1994 rating decision is not wholly cumulative or redundant of 
evidence previously on file; and is sufficiently significant 
to the issues in this case that it must be considered in 
order to fairly decide the merits of the left knee and low 
back claims.  The evidence received since January 1994 
includes VA examination reports and opinions, as well as 
private medical opinions, which addressed significant 
questions pertinent to the service connection claims on 
appeal.  As noted above, these records contain relevant 
diagnoses and opinions as to the etiology of the claimed left 
knee and back disorders.  The additional evidence is 
therefore new and material, and the claims must be reopened.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Although new and material evidence has been submitted, there 
remains for consideration the question of whether, based on 
all the evidence of record, these two reopened claims for 
service connection are well-grounded.  Winters v. West, 12 
Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. at 
218-19.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
38 U.S.C.A. §§ 1110, 1131; or on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (1999); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Service connection may be granted for any additional 
impairment of a nonservice-connected disability by a service-
connected disability.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  However, the determination of whether a claim is 
well grounded is a threshold issue that must be resolved 
before the claims may be addressed on the merits.  

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  If a claim is not well grounded, the appeal 
must fail with respect to it, and there is no duty to assist 
the claimant further in the development of facts pertinent to 
the claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

The Board observes that for purposes of determining whether a 
claim is well grounded, the veteran's evidentiary assertions 
must ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

The record reflects opinions as discussed above, indicating 
that the veteran's service-connected right knee disability 
has aggravated his degenerative joint disease in his back and 
a left knee condition.  Of significance is the October 1998 
private statement from Dr. Mohsen, which indicated that the 
veteran's injury of the right knee had aggravated his 
degenerative joint disease of his back and aggravated the 
left knee.  Thus, all of the elements necessary to well 
ground a claim under Epps v. Gober are present.  Accordingly, 
the Board finds that the claims for service connection for a 
left knee disorder and for a low back disorder are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  

However, it is not clear whether any back or left knee 
disorder is chronically aggravated by the service-connected 
right knee disability.  This evidence must be considered in 
order to decide the claim fairly.  In particular, this claim 
should be considered in light of 38 C.F.R. § 3.310 and the 
decision, Allen v. Brown, 7 Vet. App. 439 (1995) (when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation); see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).

Therefore, based upon the evidence of record, and to provide 
the veteran with due process to have his claim considered by 
the RO in the first instance under other potential avenues 
for recovery, this claim is reopened and REMANDED infra.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156; Hodge; Bernard.

38 U.S.C.A. § 1151 Claim

As noted above, service connection is warranted for 
disability proximately due to or the result of a service-
connected disorder and where aggravation of a nonservice-
connected disorder is proximately due to or the result of a 
service-connected disability.  In the case of aggravation, 
such secondary disorder is compensable only to the degree of 
disability over and above the degree of disability which 
would exist without such aggravation.  38 C.F.R. § 3.310(a) 
(1998); Allen v. Brown, 7 Vet. App. 439, 448, 449 (1995).  
The law provides that when a veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.358 (1999).

To be well-grounded, a claim for 38 U.S.C.A. § 1151 benefits 
must be accompanied by medical evidence of a current 
disability and medical evidence that the current disability 
resulted from VA hospitalization, medical examination, or 
treatment.  Precedent opinions of the VA General Counsel have 
noted that, although claims under section § 1151 are not 
based upon actual service connection, there are similarities 
in their adjudication, including the requirement of a well-
grounded claim and medical evidence to establish a causal 
connection between the claimed injury and the disability in 
issue.  See VAOGCPREC 7-97 (Jan. 29, 1997); VAOGCPREC 8-97 
(Feb. 11, 1997). See also Boeck v. Brown, 6 Vet. App. 14, 16-
17 (1993), holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 38 
U.S.C.A. § 1151.

A review of the clinical evidence of record shows that on 
June 2, 1993, the veteran underwent VA hospitalization and 
surgical treatment consisting of a left total knee 
arthroplasty.  Subsequent private and VA medical records 
reveal competent evidence of shortening of the left leg due 
to the VA surgery.  The report of a March 1998 VA examination 
contains an opinion that the veteran's leg length discrepancy 
aggravated symptoms of the veteran's degenerative disk 
disease of the lumbar spine.  A February 1998 statement from 
John M. Veitch, M.D., opined that the left leg shortening was 
most likely related to the left knee joint replacement, and 
may be putting stress on the lower back area.  Dr. Veitch 
further noted that x-ray findings of increased uptake in the 
lower back was consistent with degenerative arthritic 
changes, which he opined, very well could be aggravated by 
the shortened left leg.  A March 1998 private medical record 
contains an opinion that the veteran's leg length inequality 
was due to the wear in the poly of the left total knee 
arthroplasty.

As discussed below in the remand section of this decision, it 
appears that there may be records relating to the veteran's § 
1151 claim, which may be beneficial in determining whether 
the veteran is entitled to benefits under that section.  At 
this point, based on the evidence of record, the Board 
considers the veteran's claim to be well-grounded.  The 
veteran has submitted a plausible claim for entitlement to 
compensation under 38 U.S.C.A. § 1151 for leg shortening and 
low back pain, claimed as residual to VA surgical treatment 
of the left knee in June 1993.  The VA accordingly has a duty 
to assist the veteran in the development of his claim.


ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is reopened, 
and the claim is well grounded.

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened, 
and the claim is well grounded.

The claim for entitlement to compensation under 38 U.S.C.A. § 
1151 due to VA surgical treatment of the left knee in June 
1993 is well grounded.





REMAND

Since the Board has found the claims for service connection 
for left knee and low back disorders, and for entitlement to 
compensation under 38 U.S.C.A. § 1151, to be well grounded, 
the duty to assist applies.  38 U.S.C.A. § 5107(a).   This 
includes the duty to obtain a thorough and contemporaneous 
examination to determine the etiology of any currently 
claimed disorders, claimed as due to service or service 
connected disability, or due to VA medical treatment 
received.  See Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
concluded that "when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Given the October 1998 opinion 
that  the veteran's injury of the right knee aggravated his 
degenerative joint disease and the left knee, the RO should 
consider whether service connection might be in order for the 
claimed left knee and low back disorders, on a secondary 
basis under 38 C.F.R. § 3.310, or in accordance with Allen v. 
Brown, 7 Vet. App. 439 (1995), supra.  

The veteran also claims entitlement to compensation under 38 
U.S.C.A. § 1151, for left leg shortening and aggravation of a 
back disorder including low back pain, both claimed as 
resulting from surgical treatment at a VA facility in June 
1993.  

Law provides that when a veteran suffers an injury or 
aggravation of an injury as the result of hospitalization, 
medical, or surgical treatment, and such injury or 
aggravation results in additional disability to the veteran, 
disability compensation shall be awarded in the same manner 
as if such disability or aggravation were service-connected.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. § 
3.358 (1999).  For claims filed prior to October 1, 1997, as 
in this case which arose from a claim received in August 
1996, the appellant is not required to show fault or 
negligence in medical treatment.  See Brown v. Gardner, 115 
S. Ct. 552 (1994).  Where disease, injury, or the aggravation 
of an existing disease or injury occurs as the result of VA 
medical or surgical treatment, or hospitalization, and not as 
a result of the veteran's own willful misconduct, disability 
compensation will be awarded for such disease, injury, or 
aggravation as if such condition were service-connected. 38 
C.F.R. § 3.800 (1999).

The regulations provide that in determining if additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
for the continuance or natural progress of disease or 
injuries for which the hospitalization, etc., was authorized.  
38 C.F.R. § 3.358 (as in effect prior to October 1, 1997).

It is necessary to show that additional disability is 
actually the result of such disease or injury, or aggravation 
of an existing disease or injury, suffered as the result of 
hospitalization or medical treatment, and not merely 
coincidental therewith.  The mere fact that aggravation 
occurred will not suffice to make the disability compensable 
in the absence of proof that it resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as the result of hospitalization, medical or 
surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c)(1) and (2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered. 38 C.F.R. § 3.358(c)(3).

The RO indicated in its June 1998 rating decision that since 
bone and cartilage removal was considered an integral part of 
the operation, then leg shortening and possible aggravation 
of the veteran's degenerative disk disease of the lumbar 
spine were not considered an unintended consequence of the 
operation.  The rating decision denied service connection, 
therefore, on the basis that the left leg shortening and 
resulting back pain were considered a necessary consequence 
of the surgical treatment. 

On review of the record, however, the Board is unable to 
locate any competent medical opinion or other evidence of 
record showing that leg shortening or resulting back pain are 
necessary consequences of the surgical procedure he 
underwent, as defined by the pertinent regulation.  A June 
1993 consent form signed by appellant after admission 
described only risks of infection, bleeding, and risk of 
anesthesia.  On the day of the operation, the surgical report 
noted that informed consent was obtained, but does not 
provide any indication of a risk referable to leg shortening 
or resulting aggravation of back disorder.  There is no 
clinical evidence indicating that the surgical treatment 
received by the veteran was intended, or certain to result in 
the consequences claimed by the veteran as disability.  The 
Board believes that the adjudication of this claim would 
benefit from a medical opinion as to whether the veteran's 
claimed left leg shortening and back symptomatology represent 
intended or certain to result consequences of the left knee 
surgical procedure he underwent. 

Also, the evidence of record is not clear as to whether any 
actual additional disability resulted, which was related to 
the surgical treatment received.  A March 1998 VA examination 
report concluded that the veteran's leg length discrepancy 
was quite minimal, although it may have a detrimental effect 
on the back disorder in that it aggravates the symptoms of 
the degenerative disk disease.  This is consistent with Dr. 
Veitch's February 1998 opinion that the degenerative 
arthritic changes very well could be aggravated by the 
shortened left leg.  The Board believes that the adjudication 
of this claim would benefit from a definitive medical opinion 
as to whether the veteran's leg shortening and back 
symptomatology represent an additional disability over his 
physical condition immediately prior to the surgery.  And if 
so, whether any additional disability was caused by the June 
1993 left knee surgery.

In this regard, the Board notes that the RO had requested 
from the treating VA medical center, treatment records for 
the period from June 1, 1993 to June 10, 1993.  It may be 
possible that clinical records prior to that period are 
available that could assist the Board in the adjudication of 
this claim.

In view of the fact that the Board has found the veteran's 
claims for service connection for left knee and low back 
disorders, and for 38 U.S.C.A. § 1151 benefits all to be 
well-grounded, the VA has a duty to assist him in the 
development of these claims.  Therefore, to ensure that due 
process is met with respect to the veteran's claims, the case 
is REMANDED to the RO for the following development:

1.  The veteran must be afforded the 
right to submit additional evidence and 
argument regarding the matters for which 
the Board has remanded this case to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  Additionally, 
the RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed disabilities at any time 
since service.  With any necessary 
authorization, the RO should undertake 
reasonable efforts to obtain copies of 
pertinent treatment records identified by 
the veteran that are not currently of 
record.  In particular, the RO should 
obtain any additional VA medical records 
associated with the June 1993 left knee 
surgery at the VA Medical Center in 
Kansas City, Missouri, including any 
records from that medical center created 
prior to June 1, 1993, or subsequent to 
June 10, 1993.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the nature and extent of his 
left and right knee disorders, and his 
low back disorder.  (The examination 
should be afforded whether or not 
additional evidence or argument is 
submitted by or on behalf of the 
veteran.)  All indicated studies should 
be performed.  The examiner is requested 
to review the claims file in detail and 
to render an opinion as to whether it is 
at least as likely as not (a 50 percent 
or greater probability) that any current 
left knee or low back pathology is 
related to any complaints and findings 
noted in service, or is proximately due 
to, or the result of the veteran's 
service-connected right knee disability.  
The examiner is specifically requested to 
review and comment on the etiological 
opinion rendered by Aly M. Mohsen, M.D., 
in an October 1998 statement of record.  
A complete rationale should be given for 
any opinions or conclusions expressed.  

The examiner is requested to review the 
claims file, beginning with any VA 
hospital reports pertaining to treatment 
received in June 1993, and offer an 
opinion as to whether it is at least as 
likely as not that the veteran currently 
manifests additional disability as a 
result of VA left knee surgery and 
treatment in June 1993.  The nature and 
extent of any additional disability 
should be specified.  The examiner should 
provide an opinion as to whether any such 
additional disability found constitutes 
necessary consequences, certain or 
intended to result from the left knee 
surgical treatment received from VA in 
June 1993.  A complete rationale should 
be given for any opinions or conclusions 
expressed.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and undertake any further indicated 
development.  Then, the RO should 
adjudicate the veteran's claims on appeal 
for service connection and for 
entitlement to benefits under 38 U.S.C.A. 
§ 1151.  

4.  If the benefits sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  Only those issues which 
are properly in an appellate status should be certified for 
appellate consideration by the Board.  The case should then 
be returned to the Board for further appellate consideration.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.


		
	ROBERT E. SULLIVAN 
	Member, Board of Veterans' Appeals

 

